Citation Nr: 1011899	
Decision Date: 03/30/10    Archive Date: 04/07/10

DOCKET NO.  04-38 654	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a liver disorder, 
to include as due to herbicide exposure, or as secondary to a 
service-connected disorder.

2.  Entitlement to service connection for a neurological 
disorder, claimed as peripheral neuropathy, to include as due 
to herbicide exposure, or as secondary to a service-connected 
disorder.


ATTORNEY FOR THE BOARD

M. J. In, Associate Counsel




INTRODUCTION

The Veteran served on active duty from May 1966 to February 
1970.  

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from an August 2003 rating decision 
by the Department of Veterans Affairs (VA) Regional Office in 
Indianapolis, Indiana (RO).

In January 2009, the Board issued a decision which denied the 
Veteran's claims herein.  Thereafter, the Veteran appealed 
the Board's decision to the United States Court of Appeals 
for Veterans Claims (Court).  In November 2009, based on a 
Joint Motion for Remand (Joint Motion), the Court issued an 
Order remanding this case for compliance with the Joint 
Motion.

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.


ORDER TO VACATE

VA regulations provide that an appellate decision may be 
vacated by the Board at any time upon the request of the 
Veteran or his representative, or on the Board's own motion 
when there has been a denial of due process.  38 C.F.R. § 
20.904(a) (2009).  Here, based on the Joint Motion, the Court 
remanded the Board's decision in this matter, finding that 
the Board's January 2009 decision failed to provide adequate 
reasons and bases for why the Veteran was not entitled to 
service connection for a liver disorder and service 
connection for a neurological disorder.  Accordingly, in 
order to prevent prejudice to the Veteran, the January 2009 
decision of the Board must be vacated in its entirety, and a 
new decision will be entered as if the January 2009 decision 
by the Board had never been issued.




REMAND

The Veteran is seeking entitlement to service connection for 
a liver disorder, to include as due to herbicide exposure, or 
as secondary to a service-connected disorder, and service 
connection for a neurological disorder, claimed as peripheral 
neuropathy, to include as due to herbicide exposure, or as 
secondary to a service-connected disorder.  Based upon its 
review of the Veteran's claims file, the Board finds there is 
a further duty to assist the Veteran with his claims therein.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009).

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2009).  Establishing service connection on a secondary basis 
requires evidence sufficient to show (1) that a current 
disability exists; and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. 
App. 439 (1995) (en banc) (additional disability resulting 
from aggravation of a nonservice-connected disorder by a 
service-connected disorder is also compensable under 38 
C.F.R. § 3.310).

Pursuant to the Joint Motion, an additional medical opinion 
is needed in order to determine whether the Veteran's liver 
disorder was caused or aggravated by his service-connected 
disabilities, to include varicocele.  The June 2003 and July 
2008 VA examinations do not consider the relationship between 
the Veteran's current liver disorder and all of his service-
connected disabilities, to include varicocele.  Furthermore, 
the Board finds that the June 2003 or July 2008 VA examiners' 
opinions that the Veteran's liver disorder was not "caused 
by or a result of" his service-connected prostatitis do not 
clearly address the issue of aggravation.  See Barr v. 
Nicholson, 21 Vet. App. 303, 311 (2007) (holding that if VA 
provides a Veteran with an examination in a service 
connection claim, the examination must be adequate).

With regard to the issue of service connection for a 
neurological disorder, the June 2003 or July 2008 VA 
examiners do not provide an opinion as to whether the 
Veteran's neurological disorder was caused by or aggravated 
by any of his service-connected disabilities.  Moreover, the 
July 2008 VA examiner indicated that he would prepare an 
addendum to the 2008 opinion once the results from the 
requested brain MRI (magnetic resonance imaging) would be 
available for his review.  The record includes the MRI report 
dated in August 2008; but it does not include an addendum by 
the VA examiner.  Accordingly, the RO should also obtain a 
supplemental medical opinion in this matter.

In addition, the RO last considered the issue on appeal in an 
August 2008 supplemental statement of the case.  Since August 
2008 supplemental statement of the case, the Veteran 
submitted a February 2010 argument requesting that the RO 
consider this newly submitted evidence.  Accordingly, the 
Board must return the case to the RO for consideration of the 
additional evidence and issuance of a supplemental statement 
of the case.  See 38 C.F.R. § 19.31 (2009).

Under the circumstances in this case, the Board finds that 
the RO should request that an additional medical review of 
the claims file be conducted.  Thereafter, the VA examiner(s) 
should provide opinion(s) as to whether the Veteran's current 
liver disorder and/or neurological disorder is caused by or 
aggravated by any of the Veteran's service-connected 
disabilities, to include loss of testicle, tinnitus, chronic 
prostatitis, and varicocele.  McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).

Accordingly, the case is remanded for the following actions:

1.  The RO must provide the Veteran and 
his representative with corrective notice 
that includes an explanation as to the 
information or evidence needed to 
establish service connection for the claim 
on appeal on a secondary basis.  38 
U.S.C.A. § 5103(a); 38 C.F.R. §§ 3.310, 
3.159(b); Allen v. Brown, 7 Vet. App. 439 
(1995).

2.  The RO must request that the Veteran 
identify all VA and non-VA medical 
providers who have treated him for liver 
disorder and neurological disorder, as 
well as his service-connected 
disabilities, since August 2008.  The RO 
must then obtain copies of the related 
medical records that are not already in 
the claims file.  All attempts to secure 
this evidence must be documented in the 
claims file by the RO.  If, after making 
reasonable efforts to obtain named records 
the RO is unable to secure the same, the 
RO must notify the Veteran and (a) 
identify the specific records the RO is 
unable to obtain; (b) briefly explain the 
efforts that the RO made to obtain those 
records; (c) describe any further action 
to be taken by the RO with respect to the 
claim; and (d) that he is ultimately 
responsible for providing the evidence.  
The Veteran must then be given an 
opportunity to respond.  

3.  Thereafter, the Veteran's entire 
claims file must be reviewed by the VA 
examiner who conducted the July 2008 VA 
examination for digestive disorders, if 
available.  If the July 2008 VA examiner 
is not available, then the claims file 
must be reviewed by another appropriate VA 
examiner.  The VA examiner must provide a 
nexus opinion as to whether the Veteran's 
current liver disorder is caused or 
aggravated by the Veteran's military 
service, to include as due to herbicide 
exposure, or by any of the Veteran's 
service-connected disabilities, to include 
loss of testicle, tinnitus, chronic 
prostatitis, and varicocele.  A complete 
rationale for all opinions must be 
provided.  If any requested opinion cannot 
be made without resort to 


speculation, the examiner must state this 
and specifically explain why an opinion 
cannot be provided without resort to 
speculation.  If the examiner finds that 
an additional examination of the Veteran 
is necessary prior to providing the 
requested opinions, one must be scheduled.  
The report prepared must be typed.

4.  The RO must also obtain a supplemental 
medical opinion, from the VA examiner who 
conducted the July 2008 examination for 
neurological disorders if available, to 
determine the etiology of any current 
neurological disorder.  If the July 2008 
VA examiner is not available, then the 
claims file must be reviewed by another 
appropriate VA examiner.  The claims file 
must be provided to and reviewed by the 
examiner.  Following a review of the 
entire claims file, to include the August 
2008 MRI results.  The examiner must 
identify all neurological disorders, and 
for each identified neurological disorder 
the examiner must provide an opinion as to 
whether the disorder was caused or 
aggravated by the Veteran's military 
service, to include as due to herbicide 
exposure.  The VA examiner must also 
provide an opinion as to whether any 
current neurological disorder is caused or 
aggravated by the Veteran's 
service-connected disabilities, to include 
loss of testicle, tinnitus, chronic 
prostatitis, and varicocele.  A complete 
rationale for all opinions must be 
provided.  If any requested opinion cannot 
be made without resort to speculation, the 
examiner must state this and specifically 
explain why an opinion cannot be provided 
without resort 


to speculation.  If the examiner finds 
that an additional examination of the 
Veteran is necessary prior to providing 
the requested opinions, one must be 
scheduled.  The report prepared must be 
typed.

5.  The RO must notify the Veteran that it 
is his responsibility to report for any 
scheduled examination and to cooperate in 
the development of the claims, and that 
the consequences for failure to report for 
a VA examination without good cause may 
include denial of the claims.  38 C.F.R. 
§§ 3.158, 3.655 (2009).  In the event that 
the Veteran does not report for the 
scheduled examination, documentation must 
be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It must also be 
indicated whether any notice that was sent 
was returned as undeliverable.

6.  The medical report, and any 
examination report, must be reviewed to 
ensure that it is in complete compliance 
with the directives of this remand.  If 
any report is deficient in any manner, the 
RO must implement corrective procedures.

7.  After completing the above actions, 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
paragraphs above, the RO must readjudicate 
the Veteran's claims on appeal, taking 
into consideration any newly acquired 
evidence submitted without a waiver of RO 
jurisdiction.  If any of the claims remain 
denied, a supplemental statement of the 
case addressing all 


evidence received since the August 2008 
supplemental statement of the case must be 
provided to the Veteran.  After the 
Veteran has had an adequate opportunity to 
respond, the appeal must be returned to 
the Board for appellate review.

No action is required by the Veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2009).

